522 F.3d 966 (2008)
Pauline IM; Sitha Ngin, Petitioners,
v.
Michael B. MUKASEY,[*] Attorney General, Respondent.
No. 05-70027.
United States Court of Appeals, Ninth Circuit.
Filed April 11, 2008.
Emmanuel Enyinwa, Law Office of Emmanuel Enyinwa, San Francisco, CA, for Petitioners.
Ronald E. Lefevre, Office of the District Counsel Department of Homeland Security, San Francisco, CA, Blair T. O'Connor, Donald E. Keener, DOJ  U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Before: B. FLETCHER, EUGENE E. SILER, JR.,[**] HAWKINS, Circuit Judges.

ORDER
The Opinion filed August 13, 2007, appearing at 497 F.3d 990 (9th Cir.2007), is withdrawn. Further consideration of this appeal pends the Supreme Court's decision in Negusie v. Mukasey, No. 07-499, ___ U.S. ____, 128 S. Ct. 1695, ___ L.Ed.2d ___, 2008 WL 695623 (U.S. March 17, 2008), or further order of this court. It may not be cited as precedent by or to this court or any district court of the Ninth Circuit.
NOTES
[*]  Michael B. Mukasey is substituted for his predecessor, Alberto R. Gonzales, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2).
[**]  The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the Sixth Circuit, sitting by designation.